
	
		I
		112th CONGRESS
		2d Session
		H. R. 6061
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Becerra (for
			 himself, Mr. Levin,
			 Mr. Stark,
			 Ms. Pingree of Maine,
			 Mr. Blumenauer,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Rangel,
			 Mr. Crowley,
			 Mr. Michaud,
			 Mr. Welch,
			 Mr. McDermott,
			 Mr. Thompson of California,
			 Mr. Doggett,
			 Mr. Kind, Mr. Lewis of Georgia, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Social Security Act to ensure the
		  continuation of services under the Work Incentives Planning and Assistance
		  program and the Protection and Advocacy for Beneficiaries of Social Security
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 WIPA and PABSS Continuation of
			 Services Act of 2012.
		2.Continuation of
			 services under the Work Incentives Planning and Assistance program and the
			 Protection and Advocacy for Beneficiaries of Social Security program
			(a)Work Incentives
			 Planning and Assistance programSection 1149 of the Social Security Act (42
			 U.S.C. 1320b–20) is amended by striking subsection (e).
			(b)Protection and
			 Advocacy for Beneficiaries of Social Security programSection
			 1150 of such Act (42 U.S.C. 1320b–21) is amended by striking subsection
			 (h).
			
